                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

 DAVID MAYS,                                      )
                                                  )
               Plaintiff,                         )
                                                  )             No.    3:16-cv-00157
 v.                                               )                    REEVES/GUYTON
                                                  )
 CPL JOHNSON and CHRIS BAKER,                     )
                                                  )
               Defendants.                        )

                                  MEMORANDUM OPINION

       This is a pro se prisoner’s complaint filed under 42 U.S.C. § 1983. Now before the Court

is Defendants’ motion to dismiss for failure to state a claim and/or for summary judgment [Doc.

21]. Plaintiff filed a response in opposition [Doc. 30] and Defendants filed a reply [Doc. 33]. For

the reasons set forth below, the motion to dismiss and/or for summary judgment [Doc. 21] will be

GRANTED and this action will be DISMISSED.

       I.      STANDARD OF REVIEW

       In support of his complaint, Plaintiff filed a copy of the grievance he filed regarding the

excessive force incident underlying the complaint and the response thereto, which states that the

grievance was improper because it was not filed within seven calendar days of the occurrence as

required by Tennessee Department of Correction (“TDOC”) policy [Doc. 2 p. 6–8]. This exhibit

to Plaintiff’s complaint is a part of his complaint “for all purposes.” Fed. R. Civ. P. 10(c).

       In his response to Defendants’ motion to dismiss and/or for summary judgment, however,

Plaintiff relies on information outside of the complaint by asserting for the first time that his

grievance was untimely because officers ignored his requests for grievance forms, and Plaintiff

relies on this assertion to allege that Defendants have not met their burden to demonstrate that no
genuine issue of material fact remains in this case [Doc. 30; Doc. 31 p. 8–10]. Accordingly, this

Court will apply the summary judgment standard to Defendants’ motion.

       Rule 56(a) of the Federal Rules of Civil Procedure provides that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” In ruling on a motion for summary

judgment, the court must draw all reasonable inferences in favor of the nonmoving party. McLean

v. 988011 Ontario Ltd, 224 F.3d 797, 800 (6th Cir. 2000). “‘Summary judgment is proper if the

evidence, taken in the light most favorable to the nonmoving party, shows that there are no genuine

issues of material fact and that the moving party is entitled to judgment as a matter of law.’”

Hartman v. Great Seneca Fin. Corp., 569 F.3d 606, 611 (6th Cir. 2009) (quoting Mazur v. Young,

507, F.3d 1013, 1016 (6th Cir. 2007)).

       The moving party has the burden of conclusively showing the lack of any genuine issue of

material fact. Smith v. Hudson, 600 F.2d 60, 63 (6th Cir. 1979). In order to successfully oppose

a motion for summary judgment, a party “‘must set forth specific facts showing that there is a

genuine issue for trial’” and “‘may not rest upon the mere allegations or denials of his pleading.’”

Anderson v. Liberty Lobby, Inc., 47 U.S. 242, 248 (1986) (quoting First Nat’l Bank of Arizona v.

Cities Serv. Co., 391 U.S. 253, 288–89 (1968)).

       II.     ANALYSIS

       The Prison Litigation Reform Act (“PLRA”) specifically provides that “[n]o action shall

be brought with respect to prison conditions under section 1983 of this title, or any other Federal

law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The exhaustion

requirement of the PLRA is one of “proper exhaustion.” Woodford v. Ngo, 548 U.S. 81, 93 (2006).



                                                  2
As such, the prisoner plaintiff must complete “the administrative review process in accordance

with the applicable procedural rules, including deadlines, as a precondition to bringing suit in

federal court.” Id. at 88.

         The Court agrees with Defendants that it is apparent from the face of Plaintiff’s complaint

that Plaintiff did not properly exhaust the claims therein, as his grievance was filed more than two

months after the incident underlying in the complaint in violation of TDOC policy [Doc. 2 p. 6–

8]. 1 Further, Plaintiff’s assertion that Defendants have failed to establish that his grievance did

not comply with TDOC policy [Doc. 31 p. 3–8] is without merit, as the response to the grievance

filed with the complaint establishes that the grievance did not comply with TDOC policy [Doc. 2

p. 7].

         Plaintiff’s allegation that he “made repeated requests for grievance forms, which were

ignored by the CO’s that were on duty for weeks” could, however, create a genuine issue of

material fact regarding whether the grievance process was “available” to Plaintiff if it were

admissible. Ross v. Blake, 136 S. Ct. 1850, 1858–60 (2016) (providing that a prisoner must only

exhaust those grievance procedures that are “available” to him and that an administrative

procedure is “unavailable” where administrators prevent prisoners from taking advantage of it,

among other things). All of Plaintiff’s filings with the Court asserting that the grievance process

was unavailable to him due to officers ignoring his requests for grievance forms [Docs. 30–32] are

unsworn, however, and therefore cannot be considered for purposes of summary judgment. Dole

v. Elliot Travel & Tours, Inc., 942 F.2d 962, 968–69 (6th Cir. 1991) (providing that a court may



         1
          While failure to exhaust administrative remedies is an affirmative defense that “inmates
are not required to specially plead or demonstrate . . . in their complaints,” a complaint that sets
forth allegations which, taken as true, establish that the plaintiff is not entitled to relief is subject
to dismissal for failure to state a claim upon which relief may be granted. Jones v. Bock, 549 U.S.
199, 214–16 (2007).

                                                   3
not consider unsworn statements when ruling on a motion for summary judgment). Moreover,

nothing in Plaintiff’s sworn complaint, which carries the same weight as an affidavit for purposes

of summary judgment, El Bey v. Roop, 530 F.3d 407, 414 (6th Cir. 2008), supports the assertion

that the grievance process was unavailable to Plaintiff.

       In other words, had Plaintiff (1) stated in his complaint that his grievance regarding the

incident underlying his complaint was untimely because officers would not provide him with

grievance forms or (2) filed any sworn statement in response to Defendants’ motion to dismiss

and/or for summary judgment stating that officers had prevented him from timely filing a

grievance, a genuine issue of material fact would remain in this case. As the record before the

Court contains no sworn statements from Plaintiff to refute Defendants’ assertion in their motion

for summary judgment that Plaintiff failed to exhaust his administrative remedies, however,

Defendants are entitled to summary judgment on this issue.

       III.    CONCLUSION

       For the reasons set forth above, Defendants’ motion to dismiss and/or for summary

judgment [Doc. 21] will be GRANTED and this action will be DISMISSED. The Court hereby

CERTIFIES that any appeal from this order would not be taken in good faith. Thus, should

Plaintiff file a notice of appeal, this Court will DENY Plaintiff leave to appeal in forma pauperis.

See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       AN APPROPRIATE ORDER WILL ENTER.

       E N T E R:


                                              ______________________________________
                                              _ ____
                                                   _______________
                                                                 ________
                                                                        _______
                                                                              ____
                                              UNITED STATES
                                              UNITED   STAATESS DISTRICT
                                                                DIS
                                                                  STRIC
                                                                      CT JUDGE




                                                  4
